Exhibit 10.140

AMENDMENT NO. 1 TO PURCHASE AND EXCHANGE AGREEMENT

This Amendment No. 1 to Purchase and Exchange Agreement, is dated as of November
     , 2006 (this “Amendment”), among Halo Technology Holdings, Inc., a Nevada
corporation (“Halo”) and Unify Corporation, a Delaware corporation (the
“Unify”).

WITNESSETH:

WHEREAS, Halo and Unify are parties to that certain Purchase and Exchange
Agreement, dated as of September 13, 2006 (as amended, the “Purchase
Agreement”), and desire to amend the Purchase Agreement as set forth herein.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
parties hereto do hereby agree as follows (capitalized terms used but not
defined herein have the meanings ascribed to such terms in the Purchase
Agreement):

1. Amendment to Section 2.2(b). Section 2.2(b) is hereby amended and replaced by
the following:

(b) At the Closing, Unify will deliver to Halo $5,600,000 paid by wire transfer
or other means as specified by Halo to the accounts specified by Halo (together
with the Deposit, the “cash Purchase Price”);

2. Amendment to Section 2.2(d). Section 2.2(d) is hereby eliminated in its
entirety.

3. Amendment to Section 2.2(e). Section 2.2(e) is hereby amended and replaced by
the following:

“(e) At the closing, Unify will deliver to Halo the NavRisk Business, including,
without limitation, all of the outstanding shares of capital stock of Acuitrek
and the other NavRisk Assets, and the ViaMode Product and the other ViaMode
Assets; and”

4. Amendment to Section 2.2(f). Section 2.2(f) is hereby eliminated in its
entirety.

5. Amendment to Section 4.22, 4.23 and 4.24. Sections 4.22, 4.23 and 4.23 are
hereby eliminated in their entirety.

6. Amendment to Section 5.1. Section 5.1 is hereby amended by adding the
following to the end thereof:

“Acuitrek is a corporation duly organized, validly existing, and in good
standing under the Laws of its state of formation with full power and authority
to own and operate its properties and to carry on its business as it is now
being conducted. Acuitrek is authorized to transact business in its state of
formation and in all other jurisdictions in which the nature of its business and
the ownership of its properties makes such qualification necessary, except where
the failure to so qualify or be in good standing has not had and would not be
likely to have a Material Adverse Effect on the NavRisk Business. ”

7. Amendment to Section 5.2. Section 5.2 is hereby amended and replaced by the
following:

“Authority. Unify has the full power, authority and legal capacity to enter into
this Agreement and the other Acquisition Documents to which Unify is a party and
to perform its obligations hereunder and thereunder.”

8. Amendment to Section 5.3. Section 5.3 is hereby amended and replaced by the
following:

“Due Authorization; Enforceability. The execution and delivery of this Agreement
and the other Acquisition Documents to which Unify is a party and the
performance of the obligations of Unify under this Agreement and such other
Acquisition Documents have been duly authorized by all necessary corporate
action. This Agreement and the other Acquisition Documents to which Unify is a
party have been duly and validly executed and delivered by Unify and constitute
legal, valid and binding obligations of Unify and are enforceable against Unify
in accordance with their terms.”

9. Amendment to Section 5.4. Section 5.4 is hereby eliminated in its entirety.

10. Amendment to Section 5.5. Section 5.5 of the Agreement is hereby amended and
replaced by the following:

“No Conflicts: The execution, delivery, and performance of this Agreement and
the other Acquisition Documents to which Unify or Acuitrek is a party: (a) will
not conflict with or will not result in a breach of any provision contained in
the Organizational Documents of Unify or Acuitrek; (b) will not result in any
conflict with, breach of, or default (or give rise to any right of termination,
cancellation or acceleration or loss of any right or benefit) under or require
any notice, consent or approval which has not been obtained with respect to any
of the terms, conditions or provisions of any Contracts, and (c) will not
violate any Law applicable to Unify Acuitrek, or to the NavRisk Assets or the
ViaMode Assets. No action, consent or approval by, or filing by Unify or
Acuitrek with any Governmental Authority is required in connection with the
execution, delivery or performance by Unify of this agreement or the
consummation o the sale of the NavRisk Assets or the ViaMode Assets and the
other transactions contemplated hereby. Neither the execution of this Agreement
nor the consummation of the transactions herein contemplated will result in the
creation of any Lien on any of the NavRisk Assets or the ViaMode Assets.”

11. Amendment to Section 5.6. Section 5.6 of the Agreement is hereby amended and
replaced by the following:

“Real Property. Neither Unify nor Acuitrek owns any real property. The Real
Property Schedule is a true and complete list of all real property leases to
which Unify or Acuitrek is a party and which are used in the NavRisk Business
(the “Unify Leased Properties”). Halo is not assuming any obligation relating to
any of Unify Leased Property.”

12. Amendment to Section 5.7. Section 5.7 of the Agreement is hereby amended and
replaced by the following:

“Environmental Representations. There has been no use by Unify or Acuitrek
during their respective tenancies of Hazardous Materials on the premises of the
Unify Leased Properties.”

13. Amendment to Section 5.8. Section 5.8 of the Agreement is hereby amended and
replaced by the following:

“5.8 Tax Matters.

A. Unify and/or Acuitrek have filed, on a timely basis, all Tax returns and
reports of any nature whatsoever which are required to be filed with any
Governmental Authority and such Tax returns are complete, correct, and accurate
in all respects. Except as disclosed on the Unify Tax Returns Schedule, neither
Unify nor Acuitrek has requested an extension of time within which to file any
Tax return. Unify or Acuitrek, as applicable, has paid in full or established an
adequate reserve for all assessments received and all Taxes of any nature
whatsoever which have become due under Law with respect to all periods beginning
prior to the Closing Date. No Claims have been made against Unify or Acuitrek by
any Governmental Authority in a jurisdiction where Unify or Acuitrek does not
file tax returns and reports that it is or may be subject to Taxation by that
jurisdiction. There are, and will hereafter be, no Tax deficiencies (including
penalties, interest and additions to Tax) of any kind against or relating to
Unify or Acuitrek with respect to any taxable periods (or portions thereof)
ending on or before, or including, the Closing Date of a character or nature
which would result in any Lien on Acuitrek, the NavRisk Assets or Viamode Assets
or Halo’s title thereto or use thereof, or would result in any claim against
Halo or Acuitrek. There are no current pending, to Unify’s knowledge, or
threatened audits or assessments with respect to any liability in respect of
Taxes that are likely to result in any additional liability for Taxes by Unify
or Acuitrek.

B. Unify or Acuitrek, as applicable, has withheld and paid timely all Taxes
required to have been withheld and paid in connection with amounts paid or owing
to any employee, independent contractor, creditor or other third party relating
to the NavRisk Business.

C. Niether Unify nor Acuitrek is a party to any Tax allocation or Tax sharing
agreement.”

14. Amendment to Section 5.9. Section 5.9 of the Agreement is hereby amended and
replaced by the following:

“5.9 Employee Benefit Plans and Other Plans.

A. The Unify Employee Benefits Schedule contains a true, correct and complete
list of all Employee Plans which cover or have covered employees or former
employees of the NavRisk Business (including, without limitation, all Employee
Plans which cover or have covered employees of Acuitrek). True and complete
copies of each of the following documents have been made available by Unify to
Halo: (i) the current version of each Welfare Plan and Pension Plan and the
current summary plan description and any subsequent summaries of material
modifications thereof, and (ii) the current version of each Employee Plan and
the current summary plan description and any subsequent summaries of material
modifications thereof and a complete description of any Employee Plan which is
not in writing.

B. Neither Unify, Acuitrek nor any ERISA Affiliate contributes to or has any
obligation to contribute, or has contributed to or had any obligation to
contribute, to any Multiemployer Plan with respect to any current or former
employee.

C. Each Welfare Plan which covers or has covered employees or former employees
of the NavRisk Business (including, without limitation, all Employee Welfare
Plans which cover or have covered employees of Acuitrek) and which is a “group
health plan,” as defined in Section 607(1) of ERISA, has been operated in
compliance with provisions of COBRA (if applicable) at all times.

D. No event has occurred in connection with, or arising out of, the
establishment, operation, administration, or termination of any Employee Plan or
the transactions contemplated by this Agreement which could subject Unify,
Acuitrek or any ERISA Affiliate or any Employee Plan or any NavRisk Assets or
ViaMode Assets, directly or indirectly, to any material liability (i) under any
Law relating to any Employee Plans or (ii) pursuant to any obligation of Unify
or Acuitrek to indemnify any person against liability incurred under any such
Law as they relate to the Employee Plans.

E. No Employee Plan is subject to Title IV of ERISA or Section 412 of the Code.”

15. Amendment to Section 5.10. Section 5.10 of the Agreement is hereby amended
and replaced by the following:

“Contracts. The Unify Contracts Schedule is a true and correct list of each
Contract (i) to which Unify or Acuitrek is a party and which Halo is assuming
pursuant to this Agreement, or (ii) by which any of the NavRisk Assets or
ViaMode Assets are bound or affected (except ViaMode contracts not being
assigned to Halo which Unify will be permitted to retain subject to the License
Agreements to be entered into between the parties). Each written, and a
description of each oral, Contract so listed have been delivered to Halo. Each
Contract is legal, valid, binding, enforceable (except as such enforceability
may be limited by (a) bankruptcy, insolvency, moratorium, reorganization and
other similar Laws affecting creditors’ rights generally and (b) the general
principles of equity, regardless of whether asserted in a proceeding in equity
or at Law) and in full force and effect. Neither Unify or Acuitrek, nor to
Unify’s knowledge, any other party, is in material breach or default, and no
event has occurred which with notice or lapse of time could constitute a
material breach or default or permit termination, modification or acceleration,
under any Contracts. No party has repudiated any term of any Contracts, and
there are no renegotiations of, attempts to renegotiate, or outstanding rights
to renegotiate any material amounts paid or payable to Unify or Acuitrek under
current or completed Contracts with any Person, and no such Person has made
written demand for such renegotiation. Other than as set forth on the Unify
Contracts Schedule, each Contract set forth on the Unify Contracts Schedule is
fully assignable to Halo at the Closing.”

16. Amendment to Section 5.11. Section 5.11A of the Agreement is hereby amended
by adding the following sentences to the end thereof:

“The stock in Acuitrek which is being sold and transferred to Halo as part of
the NavRisk Assets is owned, of record and beneficially, by Unify and represents
the only outstanding stock in Acuitrek. There are no options, warrants, or other
securities convertible or exchangeable for stock or other securities in
Acuitrek. All the stock in Acuitrek, when transferred to Halo at the Closing,
will be duly and validly issued, fully paid and nonassessable. There are no
restrictions on transfer, rights of first refusal or other restrictions or
obligations relating to the Acuitrek stock. As of the Closing Date, there will
be no outstanding subscription, option, warrant, call right, preemptive right,
securities convertible or exchangeable for stock, or other agreement or
commitment obligating the Acuitrek to issue, sell, deliver or transfer
(including any right of conversion or exchange under any outstanding security or
other instrument) any common or preferred stock or any other economic, voting,
ownership or any other type of interest or security in the Acuitrek, other than
this Agreement.”

17. Amendment to Section 5.12. Section 5.12 of the Agreement is hereby amended
and replaced by the following:

“Employee Matters. Attached hereto as the Employees Schedule is a list of all
current employees and persons on leave of absence, interim layoff or other
temporary suspension of employment, in each case of Acuitrek or of the NavRisk
Business and ViaMode Product, stating the salary, wages, bonuses, severance pay,
expenses, allowances, benefits and date of hire of each such person, and Unify
agrees, on or prior to the Closing Date, to the extent permissible under
applicable law to make available to Halo, the employment records of all current
employees. Unify and Acuitrek will, as of the Closing Date, have paid all
salaries, wages, bonuses, expenses, allowances, benefits, severance pay and
other compensation owed to their respective employees and agents in connection
with the NavRisk Business and ViaMode Product to the extent the same is due and
payable in respect of periods on or prior to the Closing Date other than as
reflected as Accrued Compensation on the NavRisk Closing Balance Sheet.”

18. Amendment to Section 5.13. Section 5.13 of the Agreement is hereby amended
and replaced by the following:

“Violations of Law. Neither Unify nor Acuitrek has received any notice of any
claimed violation of any Laws or Permits relating to or affecting Acuitrek, the
NavRisk Business, the ViaMode Product, the NavRisk Assets or the ViaMode Assets
or any Employee Plan; and there is no investigation by any person or a
Governmental Authority of any claimed violation of Laws pending or, to the
knowledge of Unify, threatened or anticipated or any basis therefor relating to
or affecting Acuitrek, the NavRisk Business, the ViaMode Product, the NavRisk
Assets or the ViaMode Assets or any Employee Plan.”

19. Amendment to Section 5.14. Section 5.14 of the Agreement is hereby amended
and replaced by the following:

“Litigation. (a) There is no Action pending or, to the knowledge of Unify,
threatened or anticipated by or before any Governmental Authority or private
arbitration tribunal against Unify, or Acuitrek or which relates to or affects
Acuitrek, the NavRisk Business, the ViaMode Product, the NavRisk Assets or the
ViaMode Assets or any Employee Plan or the transactions contemplated hereby,
(b) neither Unify, nor Acuitrek, nor, to the knowledge of Unify, any affiliate,
officer, director or employee or any corporate partner or joint venture with
Unify or Acuitrek, has been permanently or temporarily enjoined or barred by
order, judgment or decree of any Governmental Authority or private arbitration
tribunal from engaging in or continuing any conduct or practice in connection
with the NavRisk Business, the ViaMode Product, the NavRisk Assets or the
ViaMode Assets or any Employee Plan, and (c) there is not in existence any
order, judgment or decree of any private arbitration tribunal with respect to or
binding upon Acuitrek, the NavRisk Business, the ViaMode Product, the NavRisk
Assets or the ViaMode Assets or any Employee Plan. Neither Unify, nor Acuitrek
nor any Employee Plan or is in default with respect to any judgment, order,
writ, injunction or decree of any Governmental Authority, and there are no
unsatisfied judgments against Acuitrek, the NavRisk Business, the ViaMode
Product, the NavRisk Assets or the ViaMode Assets or any Employee Plan.”

20. Amendment to Section 5.15. Section 5.15 of the Agreement is hereby amended
and replaced by the following:

“Indebtedness. The Unify Debts Schedule is a true and complete list of all
Claims against Unify or Acuitrek relating to the NavRisk Business, the ViaMode
Product,the NavRisk Assets or the ViaMode Assets, including, without limitation,
trade accounts payable in excess of Five Thousand Dollars ($5,000), including a
description of the terms of payment, and, if such claim is secured, a
description of all properties or other assets pledged, mortgaged or otherwise
hypothecated as security, and if a lease of equipment, the imputed rate of
interest on such lease.”

21. Amendment to Section 5.16. Section 5.16 of the Agreement is hereby amended
and replaced by the following:

“Insurance. The Unify Insurance Schedule is a true and correct list of all the
policies of insurance covering Acuitrek, the NavRisk Business, or the NavRisk
Assets or the ViaMode Assets presently in force (including as to each (a) risk
insured against, (b) name of carrier, (c) policy number, (d) amount of coverage,
(e) amount of premium, (f) expiration date and (g) the property, if any,
insured, indicating as to each whether it insures on an “occurrence” or a
“claims made” basis. All of the insurance policies set forth on the Unify
Insurance Schedule are in full force and effect and all premiums, retention
amounts and other related expenses due have been paid, and neither Unify nor
Acuitrek has received any notice of cancellations with respect to any of the
policies.”

22. Amendment to Section 5.17. Section 5.17 of the Agreement is hereby amended
and replaced by the following:

“Compliance with Laws. Unify and Acuitrek have operated the NavRisk Business and
owned the NavRisk Assets and the ViaMode Assets in compliance with all Laws and
Permits.”

23. Amendment to Section 5.19. Section 5.19 of the Agreement is hereby amended
and replaced by the following:

“Absence of Changes. Since July 31, 2006, there has not been:

A. Any Material Adverse Change;

B. Any material damage, destruction or loss (whether or not covered by
insurance) affecting Acuitrek, the NavRisk Assets or the ViaMode Assets;

C. Any increase in the compensation, bonus, sales commission or fee arrangement
payable or to become payable by Unify or Acuitrek to any employee of the NavRisk
Business, except increases in the ordinary course of business and consistent
with past practice;

D. Any work interruptions, labor grievances or Claims filed, or, to the
knowledge of Unify, proposed Law or any event or condition of any character,
reasonably likely to have a Material Adverse Effect on the NavRisk Business;

E. Any sale or transfer, or any agreement to sell or transfer, any material
assets, property or rights of Unify or Acuitrek relating to the NavRisk Business
or the ViaMode Product to any person;

F. Any material purchase or acquisition, or agreement, plan or arrangement to
purchase or acquire, any property, rights or assets relating to the operation of
the NavRisk Business or the ViaMode Product;

G. Any waiver of any material rights or Claims under any Contract or Permit;

H. Any breach, amendment or termination of any Contract or Permit;

I. Any issuance of any equity interests in the NavRisk Business (including,
without limitation, Acuitrek), or any securities convertible into or exercisable
for, or any rights, warrants or options to acquire, any such equity interests,
or any agreement with respect to any of the foregoing;

J. Any incurrence of any indebtedness for borrowed money, any assumption,
guarantee, endorsement or other agreement to become responsible for the material
obligations of any other individual, corporation or other entity, except for
indebtedness to trade creditors in the ordinary course of business consistent
with past practice; or

K. Except as specifically contemplated by this Agreement, any transaction
relating to Acuitrek, the NavRisk Business or the ViaMode Product outside the
ordinary course of business.”

24. Amendment to Section 5.20. Section 5.20 of the Agreement is hereby amended
and replaced by the following:

“No Undisclosed Liabilities. Except as and to the extent disclosed in the Halo
Assumed Liabilities Schedule, the Disclosure Letter or the NavRisk Financial
Statements, neither Unify nor Acuitrek has any liabilities or obligations
whatsoever, whether accrued, absolute, secured, unsecured, contingent or
otherwise except liabilities which have been incurred after the date of the most
recent Financial Statements in the ordinary course of business, consistent with
past practice, or which are obligations to perform under executory contracts in
the ordinary course of business.”

25. Amendment to Section 5.21. Section 5.21 of the Agreement is hereby amended
and replaced by the following:

“Permits. Unify and/or Acuitrek possesses all Permits necessary to permit it to
engage in the NavRisk Business or the ViaMode Product as presently conducted in
and at all locations and places where it is presently operating. All Permits
related to the NavRisk Business or the ViaMode Product are listed on the Unify
Permits Schedule.”

26. Amendment to Section 5.22. Section 5.22 of the Agreement is hereby amended
and replaced by the following:

“Customer Relations. Except as otherwise set forth on the Customer Relations
Schedule, at no time prior to the Closing Date, no customer of the NavRisk
Business or the ViaMode Product has stated, advised, or otherwise indicated to
Unify that it intends to terminate or cancel any Contract with Unify or
Acuitrek.”

27. Amendment to Section 5.23. Section 5.23 of the Agreement is hereby amended
and replaced by the following:

“Intellectual Property. (a) Either Unify or Acuitrek has, and Halo shall
receive, good, valid and marketable title to the Intellectual Property assumed
by Halo pursuant to this Agreement, including but not limited to the Software
and all components of the Software, free and clear of all title defects, liens,
restrictions, claims charges, security interests or other encumbrances of any
nature whatsoever, and (b) the Software is in good operating order, condition
and repair.”

28. Amendment to Section 6.6. Section 6.6 is hereby eliminated in its entirety.

29. Amendment to Section 6.7. Section 6.7 is hereby eliminated in its entirety.

30. Amendment to Section 7.8. Section 7.8 is hereby eliminated in its entirety.

31. Amendment to Section 7.9. Section 7.9 is hereby eliminated in its entirety.

32. Amendment to Section 7.13. Section 7.13 is hereby eliminated in its
entirety.

33. Amendment to Glossary Schedule. The Glossary Schedule definition
“Acquisition Documents” is hereby amended and replaced by the following:

“Acquisition Documents” shall mean this Agreement, and any and all agreements,
deeds, assignments, bills of sale, endorsements, powers of attorney, and other
documents, otherwise required by this Agreement, or executed and delivered
pursuant hereto or in connection herewith.”

The Glossary Schedule definition “NavRisk Assets” is hereby amended by adding
the following sentence to the end of the paragraph:

“Without limiting the foregoing, NavRisk Assets shall include all outstanding
shares of capital stock of Acuitrek.”

The Glossary Schedule definition “ViaMode Assets” is hereby amended by adding
the following sentence to the end of the paragraph:

“ViaMode Assets” means Unify’s right, title and interest in and to ViaMode
Product and all Intellectual Property and Software owned by Unify in or related
to the ViaMode Product, and also includes the License Agreements and any rights
which may arise thereunder.

34. Amendment to Glossary Schedule. The Glossary Schedule is amended to
eliminate the following definitions in their entirety:

“Purchase Shares”
“Purchase Warrant”
“Registration Agreement”
“Securities Act”

35. Miscellaneous.

(a) The validity, construction and performance of this Amendment, and any action
arising out of or relating to this Amendment shall be governed by the laws of
the State of Delaware, without regard to the laws of the State of Delaware as to
choice or conflict of laws.

(b) Except as modified herein, all other terms and provisions of the Purchase
Agreement are unchanged and remain in full force and effect.

(c) The captions contained in this Amendment are for convenience of reference
only, shall not be given meaning and do not form part of this Amendment.

(d) This Amendment may be executed in counterparts, each of which shall be
deemed an original, but all of which taken together shall constitute one and the
same instrument. This Amendment shall become effective when each party to this
Amendment shall have received a counterpart hereof signed by the other parties
to this Amendment.

(e) This Amendment shall be binding upon any permitted assignee, transferee,
successor or assign to any of the parties hereto.

IN WITNESS WHEREOF, each of the parties has executed this Amendment as of the
date first set forth above.

HALO TECHNOLOGY HOLDINGS, INC.

By: /s/ Ernest C. Mysogland
Name: Ernest C. Mysogland
Title: Executive Vice President


UNIFY CORPORATION

By: /s/ Todd Wille
Name: Todd Wille
Title: President


